                     EXHIBIT B




Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 1 of 14 PageID #: 264
                                                       GAYLORD                     PALMS"
                                                         RESORT   •   CONVENTION    CENTER




                                                  AMENDMENT TO AGREEMENT
                                                         BETWEEN
                                                     RAMSEY SOLUTIONS
                                                           AND
                                                   GAYLORD PALMS RESORT

                    THIS AMENDMENT (this "Amendment"), made and entered into as of March 27,2020 (the
           "Effective Date"),is by and between Gaylord Palms Resort & Convention Center ("Hotel") and Ramsey
           Solutions("Group").
                  WHEREAS,Hotel and Group are cinrently parties to an agreement, dated September 29,2017
         (the "Agreement")with respect to the meeting to be held at the Hotel on May 15 — 21,2020(the "Event");
         and

                   WHEREAS,the parties desire to amend the Agreement as set forth herein.

                NOW, THEREFORE,in consideration of the mutual covenants contained herein and other good
        and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties
       hereby agree as follows:


            1. Revised Room Block for the Event, The Hotel will modify the room block reserved by Group
               for the Event; as set forth under the heading "GUEST SLEEPING ROOM BLOCK" in the
               Agreement;as follows:

     prizinsti Contracted Room Block(May 15-21.2020):
        Room Type           Fri       Sat       Sun                                   Mon      Tues        Wed            Total
                          5/15/20   5/15/20   5/17/20                               5/18/20   5/19/20     5/20/20
       Run of House          -         38      1,054                                 1,054     1,054        324          3,524
      Executive Suite        -         5        30                                    30        30          30            125
       Deluxe Suite          -         5        30                                    30        30          30            125
    Residential Suite       -          6         6                                    6         6            6             30
       Emerald Bay          -         20       200                                   200       200          50            670
          Staff            20         41        80                                   80         80          80            381
          Total            20        115      1,400                                 1,400     1,400         520          4,855

  Revised Room Block(July 10-16,2020
      Room Type        Fri        Sat                         Sun                   Mon        Tues        Wed            Total
                    07/10/20   07/11/20                     7/12/20                7/13/20    7/14/20     7/15/20
   Run of Howe          -         38                          839                    839        839         324           2,879
  finacativa *sib       -          5                          30                     30         30          30             128
    Oil     Bulb                   5                          30
 Prialdiallal Saila    -           6                           6                     6          8            8             30
   Itoomaid fin        -          20                         200                    200        200           50            820
        8th           20          41                          80                    80          80           80            381
        Total         20         116                        1,185                  1,185      1,185         520           4,210



                               Marriott Confidential and Proprietary Information
The contents of this material are confidential and proprietary to Marriott International, Inc.and are not to be reproduced,disclosed
   distributed or used without the expressed permission of an authorized representative of Marriott. Any other use is expressly
                                                             prohibited.




             Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 2 of 14 PageID #: 265
                                                                                                                                                            -
                                                                                 GAYLORD PALMS'
                                                                                 GAYLORD PALMSN
                                                                                  R ES O RT ha CONVENTION
                                                                                  RESORT       CONVENTI O N CENTER
                                                                                                            CENTER


                                                                                            -~/"~

                                                                to Agreement.
                                             2. Other Revisions to
                                             2.                    Agreement. The              further modified
                                                                                            is further
                                                                              The Agreement is                  as follows:
                                                                                                       modified as follows:
                                         Original Quote
                                         M-9SERWB8
                                         M-9SERWB8

                                         New Quote
                                         M-KXE7Z2X

                                     Original Cutoff Date
                                     Saturday, April 25,2020
                                     Saturday,April25,2020

                                    Revised Cutoff Date
                                    Saturday June 20,
                                                  20, 2020

                                    Original Food && Beverage Minimum
                                                              Minim um
                                    $700,000++

                               Revised Food && Beverage Minimum
                                                            Minimum
                              Hotel is relying on and the
                                                       the Group agrees to                                per actualized
                                                                                                  $100.00 per
                                                                         to provide a minimum of $100.00                 room night
                                                                                                              actualized room night per
                                                                                                                                    per
                              peak
                              peak night(July
                                         (July 12,
                                                12, 13,
                                                    13, and
                                                        and 14)
                                                            14) with a minimum          exceed $400,000
                                                                       minimum not to exceed   $400,000

                         Deposit Clause
                         Hotel will use one hundred percent(100%)    the deposit collected from
                                                           (100%) of the                   from the May 2020
                                                                                                the May 2020 event
                                                                                                             event for
                                                                                                                   for the
                                                                                                                       the
                       advance deposit for the July 10-16,
                                                    l 0-16, 2020 conference. The deposit
                                                            2020 conference.     deposit will
                                                                                         will apply
                                                                                              apply to
                                                                                                    to the
                                                                                                       the master
                                                                                                           master bill
                                                                                                                  bill of
                                                                                                                       of July
                                                                                                                          July 10-
                                                                                                                               10-
                       16,
                       16, 2020 conference.
                                conference.

                    Revised Attrition Clause
                    Hotel is relying upon Group's use of the Room Night Commitment.
                                                                        Commitment Hotel
                                                                                    Hotel is
                                                                                          is waiving
                                                                                             waiving attrition
                                                                                                     attrition for
                                                                                                               for the
                                                                                                                   the July
                                                                                                                       July
                    10-16,
                    10-16, 2020 conference.
                                 conference.

                                                                      0 runna
                                                                      Ori. inal
                                                                           . IF  UDCf10D S,oace
                                                                                Function    ace —
                                                                                                - Ma
                                                                                                  Mav 11-
                                                                                                      11 16
                                                                                                          16 2020    - ..
                                         ·:1 --
                                                                  'I .                                            ~~ #                        Seace ..._.,,,, I
                                                                                                           C




           Date                              Day   'I.
                                                         Start         End~.. , I Function
                                                                       End           Function           Setup
                                                                                                        Setup·         Ppl           Function
                                                                                                                                     Faadion Space
,-     -    -   ~   ... •.•   ;;,   Pl


"                                                                                                                    #Ppl
                                                                                           Friday
     5/15/2020
     511512020                           I   Fri / 6:00 PM         f 11:45
                                                                     11 :45 PM f General Session                            11       Osceola CD/Stage         \
                                                                                           Saturday




(
 5/16/2020                                   Sat    6:00 AM
                                                    6:00AM          11:45 PM     General Session                            1I       Osceola Ballroom
                                                                                                                                             Ballroom
5/16/2020
 5116/2020                                   Sat    6:00 AM
                                                    6:00AM          11:45 PM         Office                      Office      1I           Vero
5/16/2020                                    Sat    7:00 PM         11:45 PM       Breakout
                                                                                   Breakout99                  Schoolroom   20            Sarasota 1I
5/16/2020                                Sat        7:00 PM
                                                    7:00PM          11:45 PM      Breakout 10                  Schoolroom   20            Sarasota
                                                                                                                                          Sarasota22
5/16/2020                                Sat        7:00 PM
                                                    7:00PM          11:45 PM      Breakout 11
                                                                                           11                  Schoolroom   20           Sarasota 3
5/16/2020                                Sat       7:00 PM
                                                   7:00PM           11:45 PM      Breakout
                                                                                  Breakout66                   Conference   20          Gainesville 2
5/16/2020                                Sat       7:00 PM         11:45 PM       Breakout 77                  Conference   20              Destin 1I
5/16/2020                                Sat       7:00 PM
                                                   7:00PM          11:45 PM       Breakout S8                  Conference   20              Destin
                                                                                                                                            Destin22
5/16/2020                                Sat       7:00 PM         11:45 PM       Breakout 5                   Conference   20          Gainesville 1I

                                                                 Marriott Confidential and Proprietary Information
           The contents of this
           The              thi s material are confidential
                                               confidentia l and proprietary to Marriott International,
                                                                                         International, Inc.
                                                                                                        Inc. and are not to be reproduced,
                                                                                                                               reproduced , disclosed,
                                                                                                                                             disclosed,
               distributed or used without the expressed permission of an authorized representative of Marriott.
                                                                                                              Marriott. Any other use is expressly
                                                                                                                                         expressly
                                                                           prohibited.
                                                                            prohibited .


                                         Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 3 of 14 PageID #: 266
                                                              GAYLORD
                                                              GAY      PA L M s·-
                                                                  LORD PALMS
                                                                urn06i        a CON
                                                                lt1Z 5 0 Jt T 6     Y ( NT I O N C(11Trn
                                                                                COW/04710N       C ( HT ( lt




         Date           Day    Start                 End               Function
                                                                       Fu■ctlon                                Setup       Ppl
                                                                                                                         ##Ppl      Function SSpace
                                                                                                                                                 ACC

      5/16/2020         Sat  8:00 PM               1:45 PM
                                                 111:45                 Hold II                                             1I           Sun AA
      5/16/2020
      5/ 16/2020        Sat  8:00 PM             11:45 PM             Breakout 4                           Lounge         200           Sun 1-6
      5/16/2020
      5/ 16/2020        Sat  8:00 PM            11:45
                                                 11 :45 PM            Breakout 2                           Theatre        300            Sun C
     5/16/2020         Sat  8:00 PM             111:45
                                                  1:45 PM             Breakout 33                          Theatre        300            Sun D
     5/16/2020         Sat  8:00 PM             11:45 PM
                                                11:45                 Breakout 1I                          Theatre        500            Sun BB
     5/16/2020         Sat  8:00 PM             11:45
                                                11 :45 PM            Registration                                          II       City Hall Lobby
                                                                                 Sunday
     5/17/2020       Sun        1:00 AM
                                1:00AM            111:45
                                                    1:45 PM         Hold 1I                                              1I             Sun AA
    5/17/2020        Sun        1:00 AM
                                1:00AM            11 :45 PM
                                                  11:45        General Session    Schoolroom                           2,000       Osceola Ballroom
                                                                                                                                           Ballroom
    5/17/2020       Sun         1:00 AM
                                1:00AM           111:45
                                                    1:45 PM       Breakout 1I       Theatre                             500             Sun BB
    5/17/2020       Sun        1:00 AM           11:45
                                                  11:45PMPM       Breakout 2        Theatre                             300             Sun C
   5/17/2020        Sun        1:00 AM
                               1:00AM            11:45 PM
                                                 11  :45          Breakout 3        Theatre                             300             Sun D
   5/17/2020        Sun        1:00
                               1:00AMAM          11:45
                                                 11 :45 PM       Breakout 4         Lounge                             200              Sun 1-6
                                                                                                                                             1-6
   5/17/2020       Sun        1:00  AM
                               1:00AM           111:45PM
                                                   1:45 PM       Breakout 5      Conference                             20           Gainesville 11
  5/17/2020        Sun        1:00
                              1:00AMAM         111:45
                                                   1:45 PM       Breakout 6      Conference                             20
                                                                                                                        20           Gainesville 2
  5/17/2020        Sun        1:00
                              1:00AMAM        11:45
                                               11:45 PM          Breakout 7      Conference                             20              Destin 1I
  5/17/2020        Sun        1:00 AM
                              1:00AM          11:45 PM           Breakout 8      Conference                             20              Destin 2
   5/17/2020       Sun       1:00
                             1:00AMAM         11:45 PM           Breakout 9     Schoolroom                              20            Sarasota 1I
  5/17/2020        Sun       1:00
                             1:00AMAM         11:45 PM          Breakout 10     Schoolroom                              20            Sarasota 2
  5/17/2020        Sun       1:00
                             1:00AMAM        11:45
                                              I 1:45 PM         Breakout 11     Schoolroom                              20            Sarasota 33
  5/17/2020        Sun      1:00
                             1:00AMAM        11:45
                                             11 :45 PM             Office          Office                                1I              Vero
 5/17/2020        Sun       1:00
                            1:00AM AM        11:45 PM          Registration                                                1I      City Hall Lobby
 5/17/2020        Sun       6:00
                            6:00AM AM        11:45 PM             Hold
                                                                  Hold2 2                                                 1I           Captiva
 5/17/2020        Sun      6:00 AM
                           6:00AM           11:45 PM              Hold 3
                                                                  Hold3                                                  1I            Daytona
 5/17/2020       Sun       6:00 AM
                           6:00AM           11 :45 PM
                                            11:45                 Hold 4
                                                                  Hold4                                                  1I             Miami
 5/17/2020       Sun       6:00 AM
                           6:00AM           11:45
                                            11 :45 PM
                                                   PM             Hold 5
                                                                  Hold5                                                  11            Sanibel
 5/17/2020       Sun       6:00 AM
                           6:00AM           11:45 PM             Hold 6
                                                                 Hold6                                                   1I          Tallahassee
5/17/2020        Sun      6:00 AM
                          6:00AM           11:45 PM              Hold 7                                                  1I            Flagler
5/17/2020       Sun       6:00 AM
                          6:00AM           J 1:45 PM
                                           11:45             Hold for growth                                            1I        Exhibit Hall A-F
                                                                                                                                                 A-F
5/17/2020       Sun       6:00 AM
                          6:00AM           11:45 PM           Breakout 12      Schoolroom                              20             Tampa 1I
5/17/2020       Sun       6:00 AM
                          6:00AM           11:45
                                           J 1:45 PM          Breakout 13      Schoolroom                              20             Tampa
                                                                                                                                      Tampa2  2
5/17/2020       Sun      6:00 AM
                         6:00AM            11:45 PM           Breakout 14      Schoolroom                              20             Tampa
                                                                                                                                      Tampa33
5/17/2020       Sun      6:00 AM
                         6:00AM           11:45
                                          11 :45 PM
                                                 PM          Speaker Room        Lounge                                20              Naples
5/17/2020       Sun       1:00 PM         11:45 PM          Team Meeting I                                             1I        St. George #102
                                                                                                                                 St.          # I02
5/17/2020      Sun       1:00
                         1:00 PM          11:45
                                          11 :45 PM         Team Meeting 2                                              1I       St. George #104
                                                                                                                                 St.          # I04
5/17/2020      Sun       1:00 PM
                         1:00PM           11 :45 PM
                                          11:45             Team Meeting 3                                             I1        St.
                                                                                                                                 St  George  #106
                                                                                                                                              # I06

                                     Marriott Confidential and Proprietary Information
    The
    The contents
        content~of this
                      this m.;: 1;al are confidential and
                           m;iterial                                   to Marriott International,
                                                      and proprietary to           International, Inc.and  are not to be reproduced,
                                                                                                       and are           reproduced, disclosed,
                                                                                                                                       disclosed,
        distributed  Or" used iiviihout
        d,striuu ted or       without the                         o f an authorized representative of
                                        th e expressed permission of                                 of Marriott.               is expressly
                                                                                                        Marriott. Any other use is expressly
                                                                      prohibited.
                                                                      prohibited.


       Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 4 of 14 PageID #: 267
                                                        G A Y LO R D PALMS
                                                        GAYLORD      PA L M                         s·-
                                                          A l!I OAT 4
                                                          MONT                   l O N CCNTIOI
                                                                    a CONV l! Nf 100   C l! HT tA




                                               End                Function                          Setup        N Pp!
                                                                                                                 # Ppl              Function Space
   Date         Day         Start
                                           11:45
                                           11 :45 PM         Tenm Meeting 4
                                                             Team                                                      I            St. George t1108
                                                                                                                                    St.         fl I 08
5/17/2020
5/ 17/2020      Sun       1:00 PM
                          1:00 PM
                          1:00PM           I I :45 PM
                                           11:45             Tenm Meeting 5
                                                             Team                                                      I            St. George #I/1I 14
                                                                                                                                    St.
5/17/2020       Sun
                          1:00 PM
                          1:00PM               :45 PM
                                           1111:45           Team Meeting 6                                            I          St. George #
                                                                                                                                  St.         #112
                                                                                                                                               I 12
5/17/2020
5/1 7/2020      Sun
                                                                                                                                  Orange Blossom
                                              :45 PM
                                           1 1:45
                                           11                Tenm Meeting 7
                                                             Team                                                      I
5/17/2020       Sun       1:00 PM                                                                                                     Ballroom
                                                                                                                               Coquina Lnwn
                                                                                                                                        Lawn and Fire
                                                                   Dessert                      Cocktail               II                Pits
5/17/2020
5/1 7/2020      Sun       4:00 PM          10:00 PM                                             Rounds
                                                                  Reception                                                  (Back-up              A)
                                                                                                                             (Back-up Exhibit Hall A)

                                                                          Monday
                                                                                                                                   Orange Blossom
                          1:00 AM          11:45
                                           11 :45 PM         Team Meeting 7                                          I
5/18/2020       Mon            AM                                                                                                     Ballroom
5/18/2020
5/ 18/2020      Mon       1:00 AM
                               AM          11:45
                                           11 :45 PM                Hold 7                                          I                  Flagler

5/18/2020
5/ 18/2020      Mon       1:00 AM
                          1:00AM           11:45
                                           11 :45 PM         Team Meeting 6
                                                                          6                                         I               St. George #
                                                                                                                                    St.        #I112
                                                                                                                                                  12
5/18/2020      Mon        1:00 AM
                          1:00AM           11 :45 PM
                                           11:45             Team Meeting 5                                        I               St. George #
                                                                                                                                   St.        #114
                                                                                                                                                114
5/18/2020
5/ 18/2020     Mon        1:00 AM
                               AM          11:45
                                           11 :45 PM         Team Meeting 4                                        I               St.
                                                                                                                                   St. George #I08
                                                                                                                                              # I 08
5/18/2020      Mon        1:00 AM
                               AM          11:45 PM
                                           11 :45PM         Team Meeting 3
                                                            Tcam                                                   I               St.
                                                                                                                                   St. George #
                                                                                                                                              #106
                                                                                                                                                I 06
5/18/2020
5/ 18/2020     Mon        1:00 AM
                          1:00AM           11:45
                                           11 :45 PM        Team Meeting 2                                         I               St. George
                                                                                                                                   St.        #104
                                                                                                                                       George # 104
5/18/2020
5/ 18/2020     Mon        1:00 AM
                               AM          11:45  PM
                                           11 :45PM         Team Meeting 1I                                        I               St.
                                                                                                                                   St. George
                                                                                                                                       George #IO2
                                                                                                                                              # I 02
5/18/2020      Mon        1:00 AM
                               AM          11:45 PM                Hold 6
                                                                   Hold6                                           I                  Tallahassee
5/18/2020
5/ 18/2020     Mon        1:00 AM
                          1:00AM           11:45
                                           11 :45 PM               Hold 4
                                                                   Hold4                                           I                     Miami
                                                                                                                                         Miami
5/18/2020
5/ 18/2020     Mon        1:00 AM
                               AM          11:45
                                           11 :45 PM               Hold 5                                          I                     Sanibel
5/18/2020      Mon        1:00 AM
                               AM          11:45
                                           I 1:45 PM               Hold 1I                                        I                      Sun A
5/18/2020      Mon        1:00 AM
                               AM         11:45
                                          11 :45 PM          General Session                Schoolroom         2,000                     Ballroom
                                                                                                                                 Osceola Ballroom
5/18/2020
5/ 18/2020     Mon        1:00 AM
                               AM         11:45
                                          11 :45 PM             Breakout I                    Theatre           500                      Sun B
5/18/2020
5/ 18/2020     Mon        1:00 AM
                               AM         11:45 PM              Breakout 3                      Theatre         300                      Sun D
                                                                                                                                             D
5/18/2020      Mon        1:00 AM
                          1:00AM          11:45 PM              Breakout 2                      Theatre         300                      Sun
                                                                                                                                         SunCC
5/18/2020      Mon        1:00 AM
                          1:00AM          11:45
                                          11 :45 PM             Breakout 4
                                                                Breakout4               _       Lounge          200                     Sun 1-6
5/18/2020
5/ 18/2020     Mon       1:00 AM
                         1:00AM           11:45 PM              Breakout 6                  Conference           20                 Gainesville 2
5/18/2020
5/ 18/2020     Mon       1:00 AM
                         1:00AM           11:45
                                          11 :45 PM            Breakout 13                  Schoolroom           20                   Tampa
                                                                                                                                      Tampa2 2            _
5/18/2020      Mon       1:00 AM
                         1:00AM           11:45 PM             Breakout 14                  Schoolroom           20                    Tampa
                                                                                                                                       Tampa33
5/18/2020      Mon       1:00 AM
                         1:00AM           11:45 PM
                                          11 :45PM              Breakout 7                  Conference           20                    Destin I1
5/18/2020
5/ 18/2020     Mon       1:00 AM
                              AM          11:45 PM             Breakout 10
                                                                        JO                  Schoolroom           20                   Sarasota
                                                                                                                                      Sarasota22
5/18/2020
5/ 18/2020     Mon       1:00 AM
                              AM          11:45
                                          11 :45 PM            Breakout 11                  Schoolroom           20                   Sarasota 3
5/18/2020
5/ 18/2020     Mon       1:00 AM
                         1:00AM           11:45
                                          11 :45 PM             Breakout 8                  Conference           20                    Destin 2
                                                                                                                                              2
5/18/2020      Mon       1:00 AM
                              AM          11:45 PM             Breakout 5                   Conference          20                  Gainesville 1I
5/18/2020      Mon       1:00 AM
                         1:00AM           11:45 PM             Breakout 12                  Schoolroom          20                   Tampa 1I
5/18/2020      Mon       1:00 AM
                         1:00AM           11:45 PM             Breakout 9
                                                               Breakout9                    Schoolroom          20                   Sarasota 1I

                                      Marriott Confidential and Proprietary Information
     The contents of this material are confidential and proprietary
                                                         propriet ary to Marriott International,
                                                                                  International, Inc.
                                                                                                 Inc. and are not to
                                                                                                                  l o be reproduced,   disclosed.
                                                                                                                         reproduced,disclosed
         distributed
         ·'•stnbL•ted or used without the expressed permission
                                                     pf'rmi<sion of an authorized representative of Marriott.
                                                                                                       Marriott. Any other usP     expresslv
                                                                                                                            use is expressly
                                                                     prohibited.
                                                                     proll1b1ted.


    Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 5 of 14 PageID #: 268
                                                           GAYLO RD PALMS
                                                           GAYLORD  PALM S--
                                                              R E S OR T
                                                              RESORT       aa CONVENTION
                                                                              C O NV E N TION CENTER
                                                                                              C E NT E R




                               Start             End
                                                  End               Function
                                                                     Function                               Setup
                                                                                                            Setup    10# Ppl
                                                                                                                         Ppl            Function
                                                                                                                                        Faaction Space
      Date
      Date        Da‘
                  Day
                            1:00  AM            1:45 PM
                                              111:45 PM               Office
                                                                      Office                               Office
                                                                                                            Office       II                  Vcro
                                                                                                                                             Vero
  5/1 8/2020
   5/18/2020      Mon        1:00AM
                            1:00  AM          11:45
                                               11 :45 PM
                                                      PM          Speaker Room
                                                                  Speaker  Room                            Lounge
                                                                                                           Lounge       20
                                                                                                                        20                  Naples
  5/1 8/2020
   5/18/2020      Mon        1:00AM
                                               11:45 PM
                                              11:45   PM              Hold
                                                                      Hold2 2                                           II                    CCaptiva
                                                                                                                                                aptka
  5/18/2020
  5/18/2020       Mon       1:00
                            1:00AMAM
                            1:00  AM            1:45 PM
                                              111:45  PM              Hold
                                                                      Hold3 3                                           I                   Daytona
                                                                                                                                             Daytona
  5/18/2020       Mon       1:00AM
  5/18/2020       Mon       1:00
                            1:00AMAM         11:45
                                             11 :45 PM
                                                    PM             Registration
                                                                   Registration                                         I               City
                                                                                                                                        City Hall
                                                                                                                                              Hall Lobby
                                                                                                                                                   Lobby
  5/18/2020       Mon       1:00
                            1:00 AM          11:45
                                             11:45 PM
                                                   PM            Hold  for growth
                                                                 Hold for  growth                                       II              Exhibit
                                                                                                                                        Exhibit Hall
                                                                                                                                                Hall A-F
                                                                                                                                                     A-F _
                               10:00                                                                       Roll-in      I                Osceola
                                                                                                                                         Osceola Lobby
                                                                                                                                                 Lobby
  5/18/2020
  5/18/2020       Mon          10:00         10:30 AM
                                             10:30AM                 AM
                                                                     AM Break
                                                                        Break                              Roll-in
                                AM
                               11 :00                                                               Schoolroom       2,000             Osceola Ballroom
                                                                                                                                               Ballroom
 5/18/2020        Mon         11:00          12:00
                                             12:00 PM
                                                   PM                      Lunch
                                                                           Lunch                    Schoolroom       2,000             Osceola
                               AM
 5/18/2020       Mon        2:30 PM           3:00
                                              3:00 PM
                                                   PM                PM Break
                                                                     PM Break                              Roll-in
                                                                                                           Roll-in      I                Osceola Lobby
                                                                                                                                         Osceola Lobby
                                                                                Tuesday
                                                                                Tuesday
                                                                                                                                        Orange
                                                                                                                                        Orange Blossom
                                                                                                                                                 Blossom
 5/19/2020       Tue        1:00 AM           6:00
                                              6:00 PM
                                                   PM           Team Meeting
                                                                Team Meeting 77                                         I
                                                                                                                                            Ballroom
                                                                                                                                            Ballroom
 5/19/2020       Tue        1:00 AM
                            1:00AM           6:00
                                             6:00 PM
                                                  PM           Team Meeting II
                                                               Team Meeting                                             I               St.
                                                                                                                                        St George
                                                                                                                                            George #102
                                                                                                                                                    #102
 5/19/2020       Tue       1:00 AM
                           1:00AM            6:00 PM
                                             6:00 PM           Team Meeting 22
                                                               Team Meeting                                             I               St.
                                                                                                                                        St. George
                                                                                                                                            George #I04
                                                                                                                                                   # I04
 5/19/2020       Tue       1:00 AM
                           1:00AM            6:00
                                             6:00 PM
                                                  PM           Team Meeting
                                                               Team Meeting 33                                          I               St.
                                                                                                                                        St George #106
                                                                                                                                                  # I06
 5/19/2020       Tue       1:00 AM
                           1:00AM            6:00
                                             6:00 PM
                                                  PM           Team Meeting
                                                               Team Meeting 44                                         I                St.
                                                                                                                                        St George #108
                                                                                                                                                  # 108
 5/19/2020       Tue       1:00 AM
                           1:00AM            6:00
                                             6:00 PM
                                                  PM           Team
                                                               Team Meeting
                                                                    Meeting 55                                         I                St.
                                                                                                                                        St. George #114
                                                                                                                                                   #114
5/19/2020        Tue       1:00 AM
                           1:00AM             6:00
                                              6:00 PM
                                                    PM         Team
                                                               Team Meeting
                                                                    Meeting 66                                         I                St.
                                                                                                                                        St. George
                                                                                                                                            George #I12
                                                                                                                                                   # 112
5/19/2020        Tue       1:00 AM
                           1:00AM            111:45
                                               1:45 PM
                                                    PM             Hold 77                                             I                   Flagler
                                                                                                                                           Flagler
5/19/2020        Tue       1:00 AM
                           1:00AM           11:45
                                             11:45 PM
                                                   PM              Hold
                                                                   Hold 55                                             I                   Sanibel
5/19/2020       Tue        1:00 AM
                           1:00AM             1:45 PM
                                            111:45 PM                  Hold 66                                         I                 Tallahassee
5/19/2020       Tue        1:00 AM
                           1:00AM             1:45 PM
                                            111:45 PM                  Hold
                                                                       Hold44                                          I                    Miami
 5/19/2020      Tue        1:00 AM
                           1:00AM           11:45
                                             11:45 PM
                                                   PM                  Hold
                                                                       Hold 1I                                          I                   Sun A
                                                                                                                                                A
5/19/2020       Tue       1:00 AM
                          1:00AM            11:45 PM
                                            11:45 PM           General Session
                                                                       Session                     Schoolroom
                                                                                                   Schoolroom        2,000
                                                                                                                     2,000            Osceola
                                                                                                                                      Osceola Ballroom
                                                                                                                                              Ballroom
5/19/2020       Tue       1:00 AM
                          1:00AM            111:45
                                              1:45 PM
                                                   PM              Breakout 1I                        Theatre         500                   Sun
                                                                                                                                            Sun BB
5/19/2020      Tue        1:00 AM
                           1:00AM           11:45
                                            11:45 PM
                                                  PM               Breakout 33                        Theatre         300                   Sun
                                                                                                                                            Sun DD
5/19/2020      Tue        1:00 AM
                          1:00AM            11:45
                                            11:45 PM
                                                  PM              Breakout
                                                                  Breakout2 2                         Theatre         300                   Sun
                                                                                                                                            SunCC
5/19/2020      Tue        1:00 AM
                          1:00AM           11:45
                                           11 :45 PM
                                                  PM              Breakout
                                                                  Breakout4 4                         Lounge          200                  Sun 1-6
5/19/2020      Tue        1:00 AM          11:45
                                           11 :45 PM
                                                  PM              Breakout
                                                                  Breakout6 6                      Conference         20                Gainesville 2
5/19/2020      Tue        1:00 AM
                          1:00AM           11:45
                                           11:45 PM
                                                 PM              Breakout 13                      Schoolroom
                                                                                                  Schoolroom          20
                                                                                                                      20                  Tampa
                                                                                                                                          Tampa2  2
5/19/2020      Tue        1:00 AM
                          1:00AM           11:45
                                           11:45 PM
                                                 PM              Breakout 14                      Schoolroom
                                                                                                  Schoolroom          20                  Tampa
                                                                                                                                          Tampa33
5/19/2020      Tue        1:00 AM          11:45
                                           11:45 PM
                                                 PM               Breakout
                                                                  Breakout? 7                      Conference         20                  Destin 1I
5/19/2020      Tue        1:00 AM
                          1:00AM           11:45
                                           11:45 PM
                                                 PM              Breakout 10                      Schoolroom
                                                                                                  Schoolroom          20                 Sarasota 2
5/19/2020      Tue        1:00 AM
                          1:00AM           11:45
                                           11:45 PM
                                                 PM              Breakout 11
                                                                           11                     Schoolroom
                                                                                                  Schoolroom          20                 Sarasota 33
5/19/2020      Tue        1:00 AM
                          1:00AM           11:45
                                           11:45 PM
                                                 PM               Breakout 88                     Conference          20                  Destin 2

                                        Marriott Confidential and Proprietary Information
                                                                              Information
    the contents
    The  con tent s of
                    ol this
                       t his material are confidential
                                          conl idential and
                                                        and proprietary
                                                            propriet ary to
                                                                         to Marriott International,
                                                                                     Intern ati onal, Inc.
                                                                                                      Inc. and
                                                                                                           and are not
                                                                                                                   not to
                                                                                                                        l o be reproduced,
                                                                                                                                reproduced, disclosed.
                                                                                                                                              di,clo,ed.
        distributed
        d11tnbuted or  or used without
                                w ithout the expressed
                                             exp, es,ed permission
                                                         permission of
                                                                     of an
                                                                        an authorized
                                                                           authori zed representative
                                                                                       representative of of Marriott.
                                                                                                            Ma11 1ott. Any other
                                                                                                                            o ther use
                                                                                                                                   use is
                                                                                                                                       ,s expressly
                                                                                                                                          e, pre»ly
                                                                           Prohibited.
                                                                           proh,b,ted.



  Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 6 of 14 PageID #: 269
                                                                 PALM s-
                                                      GAY L O RD PALMS'
                                                      GAYLORD
                                                         R       a CONV
                                                           CSORT h
                                                         RESORT         E N TI ON CENTER
                                                                   CONVENTION     C E: N T E R




    Date        Day          Start             End            Function                        Setup         If
                                                                                                            # Ppl             Function Space
 5/19/2020      Tue        I:00 AM
                           1:00AM         11:45
                                           11 :45 PM         Breakout 5                    Conference          20              Gainesville II
 5/19/2020      Tue        1:00 AM         11 :45 PM
                                          11:45             Breakout 12                    Schoolroom          20                Tampa 1I
 5/19/2020      Tue       1:00 AM         1111:45
                                              :45 PM         Breakout 9                    Schoolroom          20                Sarasota 1I
 5/19/2020      Tue       1:00 AM         11:45 PM             Office                        Office             1l                 Vero
 5/19/2020      Tue       1:00
                          1:00AMAM        11:45 PM         Speaker Room                      Lounge           20                  Naples
 5/19/2020      Tue       1:00 AM         11:45 PM             Hold 2                                          1l                 Captiva
 5/19/2020      Tue       1:00 AM         1 1:45 PM
                                          11:45                Hold 3
                                                               Hold3                                           1l                 Daytona
 5/19/2020      Tue       1:00
                          1:00AMAM        11:45 PM          Registration                                       Il             City Hall Lobby
 5/19/2020      Tue       1:00 AM         11:45 PM         Hold for growth                                     1l             Exhibit Hall A-F
                             0:00
                            10:00
 5/19/2020      Tue         1AM           10:30 AM
                                          10:30AM               AM Break                         Roll-in       1l              Osceola Lobby
                                                                                                                               Osceola Lobby
                             AM
                            11:00                                                          Schoolroom       2,000            Osceola Ballroom
 5/19/2020      Tue                       12:00 PM                 Lunch                                    2,000
                            I1:00
                             AM
5/19/2020       Tue       2:30 PM         3:00 PM               PM Break                         Roll-in       1l              Osceola Lobby
5/19/2020       Tue      4:00 PM
                         4:00PM           10:00 PM          VIP Reception                                    400                         Plaza
                                                                                                                             Emerald Bay Plaz.a
                                                                 Wednesday
5/20/2020  Wed           1:00 AM
                         1:00AM           3:00 PM          Hold for growth                                     1I             Exhibit Hall A-F
5/20/2020  Wed           1:00 AM
                         1:00AM           5:00 PM            Breakout 1I                         Theatre     500                    Sun B
 5/20/2020 Wed           1:00 AM          5:00 PM
                                          5:00PM             Breakout 3                          Theatre     300                    Sun
                                                                                                                                    SunDD
 5/20/2020 Wed           1:00 AM          5:00 PM            Breakout 2
                                                             Breakout2                       Theatre         300                    Sun C
                                                                                                                                    SunC
 5/20/2020 Wed           1:00 AM
                         1:00AM           5:00 PM            Breakout 4
                                                             Breakout4                       Lounge          200                   Sun 1-6
5/20/2020 Wed            1:00 AM
                         1:00AM           5:00 PM            Breakout 6                    Conference         20                Gainesville 2
5/20/2020 Wed            1:00 AM
                         1:00AM           5:00 PM
                                          5:00PM            Breakout 13                    Schoolroom         20                   Tampa 2
                                                                                                                                   Tampa2
5/20/2020 Wed           1:00
                        1:00AMAM          5:00 PM
                                          5:00PM            Breakout 14                    Schoolroom         20                   Tampa 3
                                                                                                                                   Tampa3
5/20/2020 Wed           1:00
                        1:00AMAM          5:00 PM
                                          5:00PM             Breakout 7                    Conference         20                   Destin 11
5/20/2020 Wed           1:00
                        1:00AMAM          5:00 PM           Breakout 10                    Schoolroom         20                  Sarasota
                                                                                                                                  Sarasota22
5/20/2020 Wed           1:00
                        1:00AMAM          5:00 PM           Breakout 11                    Schoolroom         20                  Sarasota 3
5/20/2020 Wed           1:00 AM
                        1:00AM            5:00 PM            Breakout 8                    Conference         20                   Destin 2
5/20/2020 Wed           1:00
                        1:00AMAM          5:00 PM
                                          5:00PM             Breakout 5                    Conference         20                Gainesville 1l
5/20/2020 Wed           1:00
                        1:00AMAM          5:00 PM
                                          5:00PM            Breakout 12                    Schoolroom         20                   Tampa 1l
5/20/2020 Wed           1:00
                        1:00AMAM          5:00 PM
                                          5:00PM             Breakout 9                    Schoolroom         20                  Sarasota 11
5/20/2020 Wed           1:00
                        1:00AMAM          5:00 PM
                                          5:00PM           Speaker Room                      Lounge          20                     Naples
5/20/2020 Wed           1:00
                        1:00AMAM         5:00
                                         5:00PMPM           Registration                                       1I              City Hall Lobby
5/20/2020 Wed           1:00
                        1:00AMAM         11:45 PM          General Session                 Schoolroom       2,000             Osceola Ballroom
5/20/2020 Wed           1:00
                        1:00AMAM         11:45 PM              Office                            Office       1I                     Vero
                          10:00
5/20/2020     Wed                        10:30 AM              AM Break
                                                               AM                                Roll-in       I               Osceola Lobby
                           AM
                           AM

                                     Marriott Confidential and Proprietary Information
                                                         oi oprietary to Marriott International.
    The contents of this material are confidential and proprietary                International, Inc.                   reproduced.disclosed
                                                                                                 Inc. and are not to be reproduced. disclosed,
        ,7nstribliten or t•used
        rl,stributed                                                                                   Marriott Any other use is expressly
                            sed without the expressed permission of an authorized representative of Marriott.
                                                                    prohibited.


  Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 7 of 14 PageID #: 270
                                                                       PA L M s·-
                                                          G A Y LO R D PALMS
                                                          GAYLORD
                                                                     a CONVeNTION
                                                            N l!SORT 6
                                                            111901IT   CO NV l'i H II ON MITER
                                                                                         C I HT CA


                                                                        . 5/r/;"/";."


      Date
      Date           Day        Start
                               Start             End                Function
                                                                    Function                         Setup
                                                                                                     Setup          ## Pit
                                                                                                                       Ppl          Function Spats
                                                                                                                                             Space
                                     00
                               1111::00      12:00 PM
                                             12:00                    Lunch                   Schoolroom
                                                                                              Schoolroom            2,000           Osceola Ballroom
   5/20/2020         Wed
                                AM
   5/20/2020         Wed     2:30 PM          3:00 PM
                                              3:00                 PM Break                          Roll-in
                                                                                                     Roll-in          I              Osceola Lobby
                                                                         Thursday
   5/21/2020         Thu     1:00 AM
                             1:00AM          12:00 PM
                                             12:00                    Office                         Office           1I                  Vero            1

                                          Revised Function Space —      17-22, 2020
                                                                 - July 17-22, 2020

    Date         Day
                 Dav          Start
                              StJlrt             End                   Function                           Setup            ##Pol
                                                                                                                             Ppl      Function Space
                                                                         Friday
                                                                         Fridav
 7/10/2020       Fri        6:00 PM          11:45
                                             11:45 PM              General Session
                                                                             Session                                          1I     Osceola CD/Stage
                                                                      Saturday
                                                                       Saturdav
  7/11/2020     Sat         1:00 AM
                             1:00AM          11:45
                                              11 :45 PM            General Session                                            1I     Osceola CD/Stage
  7/11/2020      Sat        6:00 AM
                            6:00AM           11:45 PM                    Office                           Office               1I           Vero
                                                                                                                                            Vero
  7/11/2020
  7/11/2020     Sat        11:00 AM          11:45 PM              General Session                                            1I      Osceola AABB1-6
                                                                                                                                                    1-6
 7/11/2020      Sat         7:00 PM          11:45
                                             11 :45 PM                Breakout 77                      Conference           20
                                                                                                                            20            Destin II
 7/11/2020
  7/ 11/2020    Sat         7:00 PM          11:45
                                             11  :45 PM                  Hold
                                                                         Hold66                                               1I        Tallahassee
 7/11/2020      Sat         7:00 PM          11:45 PM                 Breakout 88                     Conference            20
                                                                                                                            20            Destin 2
 7/11/2020      Sat        7:00 PM          11:45
                                             11 :45 PM                Breakout 9                      Schoolroom            20           Sarasota 1I
 7/11/2020
 7/11/2020     Sat         7:00 PM           11:45 PM                Breakout 1010                    Schoolroom            20           Sarasota 2
 7/11/2020     Sat         7:00  PM
                            7:00PM          11:45 PM                Breakout 11 11                    Schoolroom            20           Sarasota 3
7/11/2020      Sat         7:00 PM          11:45
                                             11 :45 PM               Breakout 5                       Conference            20         Gainesville 1I
 7/11/2020     Sat         7:00
                           7:00PMPM         11:45
                                            11 :45 PM                Breakout
                                                                     Breakout6  6                     Conference            20         Gainesville 2
7/11/2020      Sat         8:00
                           8:00PMPM         11:45
                                            11 :45 PM                Breakout 33                        Theatre            300             Sun
                                                                                                                                           SunDD
7/11/2020
7/11/2020      Sat         8:00 PM          11:45
                                            11 :45 PM                Breakout 4
                                                                     Breakout4                          Lounge             200            Sun 1-6
                                                                                                                                               1-6
7/11/2020      Sat         8:00
                           8:00PMPM         11:45 PM                 Breakout 1I                        Theatre            500             Sun BB
7/11/2020      Sat         8:00
                           8:00PMPM         11:45
                                            11:45 PM                 Breakout 22                        Theatre            300             Sun C
7/11/2020      Sat         8:00 PM          11:45
                                            11 :45 PM                   Hold 1I                                              1I            Sun A
                                                                                                                                               A
                                                                       Sunday
                                                                        Sundav
7/12/2020      Sun         1:00 AM
                            1:00AM         11:45
                                            11 :45 PM                Breakout 1I                        Theatre            500            Sun
                                                                                                                                          SunB B
7/12/2020      Sun         1:00 AM
                           1:00AM          11:45 PM                  Breakout
                                                                     Breakout2  2                       Theatre            300            Sun
                                                                                                                                          SunCC
7/12/2020      Sun         1:00 AM
                           1:00AM          11:45 PM                  Breakout 3                         Theatre            300            Sun
                                                                                                                                          SunDD
7/12/2020      Sun         1:00 AM
                           1:00AM          11:45
                                           11 :45 PM                Breakout
                                                                     Breakout4  4                       Lounge             200           Sun 1-6
7/12/2020      Sun         1:00 AM
                           1:00AM          11 :45 PM
                                           11:45                    Breakout 5                        Conference           20         Gainesville 1I
7/12/2020      Sun         1:00 AM
                           1:00AM          11:45 PM                 Breakout 6
                                                                    Breakout6                         Conference           20         Gainesville 2
7/12/2020      Sun         1:00 AM
                           1:00AM          11:45
                                           11 :45 PM                Breakout 7
                                                                    Breakout7                         Conference           20            Destin 1l
7/12/2020      Sun         1:00 AM
                           1:00AM          11:45
                                           11 :45 PM                Breakout 8                        Conference           20            Destin 2
7/12/2020      Sun         1:00 AM
                           1:00AM          11:45 PM                 Breakout 9                        Schoolroom           20          Sarasota 1l
                                                                                                                                         Osceola
7/12/2020      Sun         1:00 AM
                           1:00AM          11:45
                                           11 :45 PM             General Session                      Schoolroom       3,500         Ballroom/Stage
                                       Marriott Confidential and Proprietary Information
     The contents of
                  of this material are confidential
                                       confidentia l and proprietary to Marriott International,
                                                                                 Internation al, Inc.
                                                                                                 Inc. and are not to be reproduced,
                                                                                                                        reproduced, disclosed,
                                                                                                                                       disclosed,
        distributed
         oistnbuted or used without the expressed permission of an authorized representative of Marriott.
                                                                                                       Marriott. Any otner      1s expressly
                                                                                                                     ot11er use is express1y
                                                                   prohibited,
                                                                   proh1b1ted.


     Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 8 of 14 PageID #: 271
                                                          G AY LORD PALMS
                                                          GAYLORD          -
                                                                    PAL M SW
                                                             H l9 0 A T It
                                                             NESORT        CO NY (N TI ON Cr....
                                                                        ft CONVENTION     C l!: NT l!N


                                                                         .


        Date       Day
                   Dav           Start             End                  Function                            Setuo
                                                                                                           Setup      ##Pnl
                                                                                                                        Poi          Function Snt1ce
                                                                                                                                    Function'
    7/12/2020      Sun         1:00 AM
                               1:00AM           11 :45 PM
                                               11:45                  Breakout 10 10                     Schoolroom     20              Sarasota 22
   7/1
    7/12/2020
        2/2020     Sun
                    Sun        1:00 AM
                               1:00AM          11:45 PM               Breakout 11 11                     Schoolroom     20              Sarasota 33
   7/12/2020
    7/ 12/2020     Sun
                    Sun        1:00 AM
                               1:00AM           11:45 PM                 Office                            Office        1I                 Vero
   7/12/2020
    7/ 12/2020     Sun         1:00 AM
                               1:00AM           11 :45 PM
                                               11:45                     Hold 1I                                         1I                Sun AA
   7/1  2/2020
    7/ 12/2020     Sun         1:00 AM
                               1:00AM          11:45
                                               11 :45PMPM                Hold 6
                                                                         Hold6                                           11             Tallahassee
   7/12/2020
    7/ 12/2020     Sun        6:00  AM
                               6:00AM          11:45
                                               11 :45 PM              Breakout 12 12                     Schoolroom     20                Tampa
                                                                                                                                          Tamoa 1I
   7/12/2020
   7/ 12/2020      Sun        6:00  AM
                               6:00AM          11:45
                                               11 :45PMPM             Breakout 13 13                     Schoolroom     20                Tampa
                                                                                                                                          Tamoa 2
   7/12/2020
   7/ 12/2020      Sun
                   Sun        6:00
                              6:00AMAM         11:45
                                               11 :45 PM              Breakout 14 14                     Schoolroom     20                Tampa
                                                                                                                                          Tamoa 33
   7/12/2020       Sun
                   Sun        6:00
                              6:00AMAM         11:45
                                               11 :45 PM _           Sneaker Room
                                                                     Speaker                               Lounge       20                 Naples
                                                                                                                                           Naoles
   7/12/2020       Sun        6:00
                              6:00AMAM         11:45
                                               11 :45 PM                 Hold
                                                                         Hold2  2                                         1I               Captiva
                                                                                                                                           Caotiva
  7/12/2020       Sun         6:00
                              6:00AMAM         11:45
                                               11 :45 PM                 Hold 33                                          1I              Daytona
                                                                                                                                          Davtona
  7/12/2020       Sun         6:00
                              6:00AMAM         11:45
                                               11 :45 PM                 Hold
                                                                         Hold4  4                                         I1                Miami        _
  7/12/2020        Sun        6:00 AM          11:45
                                               11 :45 PM                 Hold 55                                          1I               Sanibel
  7/12/2020       Sun         6:00
                              6:00AMAM         11:45 PM                  Hold 77                                           1I               Flagler
                                                                                                                                            Fla2ler
  7/12/2020       Sun         6:00
                              6:00AMAM        11:45
                                               11 :45 PM            Hold for growth
                                                                               2rowth                                       II    __ Exhibit Hall A   A
  7/12/2020       Sun         1:00 PM          5:00 PM             Registration Break                      Roll-in
                                                                                                           Rollwin     2,000
                                                                                                                       2 000           Coquina
                                                                                                                                       Coauina Lawn
  7/12/2020       Sun         1:00 PM         11:45
                                               11 :45 PM            Team Meeting 1I                                        1I        St.
                                                                                                                                      St. George #102
                                                                                                                                                   # 102
 7/12/2020        Sun         1:00 PM         11:45
                                               11 :45 PM                   Meeting 2
                                                                    Team Meetin2                                          1I          St.
                                                                                                                                      St. George #104
                                                                                                                                                   # I04
 7/12/2020        Sun         1:00 PM         11:45
                                               11 :45 PM            Team Meeting
                                                                           Meetin2 33                                      1I         St.
                                                                                                                                      St. George
                                                                                                                                          Georne #106
                                                                                                                                                   # I06
 7/12/2020        Sun         1:00 PM         11:45
                                               11 :45 PM                   Meeting 4
                                                                    Team Meetin2                                           1 1        St. George #108
                                                                                                                                      St. Geor2e   # 108
 7/12/2020       Sun          1:00 PM         11:45
                                               11 :45 PM            Team Meeting 5                                         11         St.
                                                                                                                                      St. George #114
 7/12/2020       Sun          1:00 PM         11:45 PM                    Meeting 6
                                                                    Team Meetin2                                           1I         St.
                                                                                                                                      St. George
                                                                                                                                          Georne #112
                                                                                                                                                    #112
 7/12/2020       Sun         1:00 PM          11:45 PM               Holding
                                                                     Holdin2 Room                                          1I             Emerald I1
7/12/2020        Sun         1:00
                              1:00 PM         11:45 PM               Holding Room                                           11      Palm Beach Room
 7/12/2020       Sun          1:00 PM         11:45 PM               Holding Room                                           11            Emerald 2
7/12/2020        Sun         1:00
                              1:00 PM         11:45 PM               Holding Room                                          11             Emerald 3
7/12/2020        Sun         1:00 PM          11:45 PM               Holding Room                                          1  1           Emerald 4
                                                                                                                                          Emerald4
7/12/2020        Sun         1:00 PM          11:45
                                              11 :45 PM              Holding
                                                                     Holdin2 Room                                           11            Emerald 5
7/12/2020        Sun         1:00
                             1:00 PM          11:45 PM               Holding Room
                                                                     Holdin2                                                 11           Emerald 77
7/12/2020        Sun         1:00 PM          11:45 PM               Holding
                                                                     Holdin2 Room                                            11           Emerald 8
7/12/2020        Sun         1:00 PM          11:45 PM               Holding Room                                            1I           Emerald 6
                                                                                                                                          Emerald6
7/12/2020        Sun         1:00 PM
                             1:00             11:45 PM               Holding Room
                                                                     Holdinl!:                                                11    Sanchez Boardroom
7/12/2020        Sun         1:00 PM          11:45 PM               Holding Room                                             11        Emerald Patio
                                                                                                                                         Hemingway
7/12/2020        Sun         1:00 PM          11:45
                                              11 :45 PM               Holding Room                                             I1         Boardroom
                                                                                                                                      Orange Blossom
7/12/2020        Sun        7:00 PM
                            7:00PM            11:45 PM               Team Meeting 7
                                                                                  7                                           1I           Ballroom
                                                                        Mondav
                                                                        Monday
7/13/2020        Mon        1:00 AM
                            1:00AM           10:00 AM
                                             10:00AM                     Hold
                                                                         Hold22                                           1I              Captiva
                                                                                                                                          Caotiva
7/13/2020        Mon        1:00 AM
                            1:00AM           11:45 PM                 Holding Room                                       1I          Palm Beach Room

                                         Marriott Confidential and Proprietary Information
          • .. ,. ,•11b ol tins
                           t h,s material
                                 mJtenal are confidential
                                             conf1dent1al and oroonetarv              Internat ional. Inc.
                                                              proprietary to Marriott International.               not to be reoroduced.
                                                                                                      Inc. and are not       reproduced.ddisclosed.
                                                                                                                                          isclosed .
            r, ,h11tPd
                   trd   or used without
                                 without the            permission
                                         t he expressed perm                                           Marriott. Any other use is expressly
                                                             ission of an authorized representative of Marriott.
                                                                       oronibited.
                                                                       prohibited.



     Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 9 of 14 PageID #: 272
                                                            G AY LOR D PALMS
                                                            GAYLORD    PA L M S--
                                                                         a CONVENTION
                                                               RE SO R T /I
                                                               RESORT       C ONV E N T I O N CENTER
                                                                                              C E N T ER


                                                                            •



         Date       Day
                    Dav          Start             End                     Function                           Setup       ##Pol
                                                                                                                            Ppt       Function Space
     7/1 3/2020
      7/13/2020    Mon        1:00  AM
                               1:00AM           11:45
                                                 11:45 PM               Holding Room                                        I             Emerald 6
     7/1 3/2020
     7/13/2020     Mon        1:00  AM
                               1:00AM           11:45
                                                11 :45 PM               Holding Room                                        1I            Emerald
                                                                                                                                          Emerald 77
     7/1 3/2020
     7/13/2020     Mon        1:00
                              1:00AMAM          11:45
                                                11:45 PM                Holdine Room
                                                                        Holding                                             1I            Emerald 88
     7/13/2020     Mon        1:00 AM
                              1:00AM            11:45
                                                11:45 PM                Holding Room                                        1I          Castillo Fort
                                                                                                                                        Hemingway
                                                                                                                                         Hemingway
       7/13/2020 Mon          1:00
                               1:00 AM     11:45
                                           I 1:45 PM                 Holding Room                                              1I        Boardroom
                                                                                                                                         Boardroom
       7/13/2020 Mon          1:00
                              1:00AMAM    11:45
                                           11 :45 PM                 Holding Room                                              1I   Sanchez Boardroom
                                                                                                                                              Boardroom
      7/13/2020 Mon           1:00 AM
                              1:00AM      11:45
                                           11 :45 PM
                                                   PM                Holding Room                                              1I      Emerald Patio
      7/13/2020 Mon           1:00 AM
                              1:00AM      11:45
                                          11:45PM PM                  Breakout 13                           Schoolroom      20             Tampa
                                                                                                                                           Tamoa 22
      7/13/2020 Mon          1:00 AM      11:45
                                          11 :45 PM                   Breakout 14                          Schoolroom       20             Tampa
                                                                                                                                           Tamoa 33
     7/13/2020 Mon           1:00 AM      11:45
                                          11:45 PM                     Breakout 7                           Conference      20             Destin 1I
     7/13/2020 Mon           1:00
                             1:00AMAM    11:45
                                          I 1:45 PM
                                                  PM                  Breakout 10
                                                                                JO                         Schoolroom
                                                                                                           Schoolroom       20
                                                                                                                             20           Sarasota 22
     7/13/2020 Mon           1:00
                             1:00AMAM    11:45
                                          I 1:45 PM
                                                  PM                  Breakout 11
                                                                                II                         Schoolroom
                                                                                                           Schoolroom       20
                                                                                                                            20            Sarasota 33
    7/13/2020 Mon           1:00
                             1:00AMAM    11:45
                                         11:45 PM PM                  Breakout 8                           Conference       20             Destin 22
    7/13/2020 Mon           1:00
                             1:00AMAM    11:45
                                         11:45 PM                     Breakout 5                           Conference       20         Gainesville 11
    7/13/2020 Mon           1:00
                            1:00AMAM    11:45
                                         11 :45 PM                   Breakout 12                           Schoolroom       20            Tampa 11
   7/132020
    7/13/2020 Mon           1:00
                            1:00AMAM    11:45
                                         11  :45 PM                   Breakout 9                           Schoolroom       20
                                                                                                                            20           Sarasota
                                                                                                                                          Sarasota 1I
   7/13/2020 Mon           1:00
                            1:00AMAM    11:45
                                         11:45 PM                       Hold 1I                                               1I            Sun A
                                                                                                                                                A
   7/13/2020 Mon           1:00
                            1:00AMAM    11:45
                                        11:45 PM                        Hold33
                                                                        Hold                                                 11            Daytona
  7/13/2020 Mon            1:00
                           1:00AM AM    11:45 PM PM                     Hold
                                                                        Hold44                                               1I             Miami
  7/13/2020 Mon            1:00
                           1:00AM AM   11:45 PM                         Hold 5                                               11            Sanibel
  7/13/2020 Mon           1:00
                           1:00AMAM    11:45 PM                         Hold
                                                                        Hold66                                              1I          Tallahassee
 7/13/2020 Mon            1:00
                           1:00AMAM    11:45
                                        11:45 PM                        Hold 7                                              11             Flagler
 7/13/2020 Mon            1:00
                          1:00AM AM    11:45
                                       11 :45 PM                   Hold for growth                                          1I        Exhibit Hall A  A
 7/13/2020 Mon            1:00
                          1:00AM AM    11:45
                                       11:45 PM PM                 Team Meeting 6                                           1I       St.
                                                                                                                                     St. George #112
                                                                                                                                                   #112
                                                                                                                                     Orange Blossom
                                                                                                                                              Blossom
  7/13/2020     Mon       1:00 AM
                           1:00AM           11:45
                                             11:45 PM
                                                   PM             Team
                                                                  Team Meeting 7                                               1I        Ballroom
                                                                                                                                          Ballroom
  7/13/2020    Mon        1:00 AM
                          1:00AM            11:45
                                             11:45 PM
                                                   PM             Holding Room                                                11    Emerald Bay Plaza
                                                                                                                                                    Plaza
  7/13/2020    Mon        1:00 AM
                          1:00AM            11:45
                                            11:45 PM
                                                   PM            Team Meeting 1I                                              1I     St.
                                                                                                                                     St George #102# I02
  7/13/2020    Mon       1:00  AM
                          1:00AM            11:45 PM              Holding Room                                               1I          Emerald 1I
 7/13/2020     Mon       1:00  AM
                          1:00AM           11:45
                                            I 1:45 PM            Team Meeting 22                                             1I      St.
                                                                                                                                     St George #104# l 04
 7/13/2020     Mon       1:00
                         1:00AMAM          11:45 PM              Team
                                                                 Team Meeting 33                                             1I      St.
                                                                                                                                     St. George #106
                                                                                                                                                   # 106
 7/13/2020     Mon       1:00 AM
                         1:00AM            11:45
                                           11:45 PM              Team
                                                                 Team Meeting 4                                              1l      St.
                                                                                                                                     St. George #108
                                                                                                                                                  #1 08
 7/13/2020    Mon        1:00 AM
                         1:00AM            11:45
                                           11 :45 PM             Team
                                                                 Team Meeting
                                                                       Meetin.e; 5                                           1I      St.
                                                                                                                                     St George #114
                                                                                                                                                  #114
7/13/2020     Mon       1:00  AM
                         1:00AM           11:45
                                           11:45 PM               Holding Room                                              1l          Emerald
                                                                                                                                         Emerald2  2
7/132020
7/13/2020     Mon       1:00  AM
                         1:00AM           11:45
                                           11:45 PM              Holding Room                                               1I          Emerald 33
7/13/2020
7/13/2020     Mon       1:00
                        1:00AMAM          11:45
                                          11:45 PMPM             Holding Room                                              1I           Emerald
                                                                                                                                        Emerald4   4
7/13/2020
7/13/2020     Mon       1:00
                        1:00AMAM          11:45
                                          11:45 PM                   Office                                 Office         11               Vero
7/13/2020
7/13/2020     Mon       1:00
                        1:00AMAM          11:45
                                          11:45 PM               Speaker Room                              Lounor,e
                                                                                                           Lounge        20               Naples
7/13/2020
7/13/2020     Mon       1:00
                        1:00AMAM          11:45 PM               Holding
                                                                 Holdinl.!: Room                                          1I           Emerald 55

                                     Marriott Confidential and Proprietary Information
                                                                           Information
        ·0r:ter,ts or tnis
                      m is material are COMicential
                                        contidential and
                                                     and proprietary
                                                         oroorietarv to Marriott International,
                                                                                 International. Inc.
                                                                                                Inc. and
                                                                                                     and are not toto Pe
                                                                                                                      be reproduced.
                                                                                                                         reproduced . disclosed.
                                                                                                                                       disclosed.
            __ _:ea or use°
                        usea witnout
                             w1tnout ine   expressed permission
                                       the expressed  oermission or an authorized representative of
                                                                 of an                             of Marriott.   Anv other
                                                                                                      M arriot t. Any other use
                                                                                                                            use is
                                                                                                                                is expressly
                                                                                                                                   exoresslv
                                                                       t, ,;-,11:i1ted .


      Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 10 of 14 PageID #: 273
I




                                                                GAY LOR D PALMS
                                                                GAYLORD          -
                                                                          PA LM S~
                                                                   ntsani
                                                                   R ES O RT a  CONVENT IO N ccaTtn
                                                                             81 CONVENTION   CENT E R




                         Start ,
           Date AttviArStart
       ttatiiii   Dav              End
                                    End   ,.                                   FunctionL
                                                                               Function                 ,     Setao            #
                                                                                                                               #.PolL  Fun
                                                                                                                                       Function"SSMceCa
        7/13/2020 Mon  1:00 AM
                       1:00AM    11:45 PM                                     Breakout 22                    Theatre            300          Sun
                                                                                                                                             SunCC
        7/13/2020 Mon  1:00 AM
                       1:00AM    11:45 PM                                     Breakout 3                     Theatre            300          Sun D
                                                                                                                                                 D
                                                                                                                                           Osceola
       7/13/2020    Mon         1:00 AM
                                 1:00AM            11:45
                                                   11:45 PM              General Session                    Schoolroom         31500
                                                                                                                               3.500    Ballroom/Stage
       7/13/2020    Mon         1:00 AM
                                1:00AM             11:45 PM                 Breakout 1l                 _     Theatre           500          Sun BB
       7/13/2020    Mon         1:00 AM
                                1:00AM             11:45 PM                 Breakout
                                                                            Breakout4 4                       Lounge            200         Sun 1-6
                                                                                                                                                 1-6
       7/13/2020    Mon         1:00 AM            11:45
                                                   11:45 PM                 Breakout 6                      Conference           20
                                                                                                                                 20      Gainesville 22
       7/13/2020    Mon         8:00 AM
                                8:00AM             5:00 PM              Registration Break                    Roll-in          2,000
                                                                                                                               2 000    Coquina Lawn
                                                                                                                                         Coauina
                                                                                                                                            Osceola
      7/13/2020 Mon            11:00 AM
                               11:00AM             12:00
                                                   12:00 PM                  Lunch                          Schoolroom         3 650 _ Ballroom/Stage
                                                                                                                               3,650
      7/13/2020 Mon            4:00 PM             11:59
                                                   11:59 PM                Reception                                            400    South Beach Pool
                                                                        Private ELP/SV                                                   Old Hickory
                                                                                                                                              Hickory--
                                                                     Reception Restaurant                                             Mango Grove Cabin
      7/13/2020     Mon         6:00 PM            9:00 PM                  Dinner                                               80         && Patio
                                                                           Tuesday
                                                                           Tuesdav
      7/14/2020     Tue        1:00 AM
                               1:00AM             6:00 PM                   Hold
                                                                            Hold33                                                1I                Daytona
      7/14/2020     Tue        1:00 AM
                               1:00AM             6:00 PM              Team Meeting 1I                                            1I           St.
                                                                                                                                               St George #102
                                                                                                                                                           # 102
      7/14/2020    The
                    Tue        1:00 AM
                               1:00AM             6:00 PM               Holding Room                                              1I          Palm Beach Room
      7/14/2020    Tue        1:00  AM
                               1:00AM             6:00 PM               Holding Room                                              1I             Castillo Fort
     7/14/2020     Tue        1:00  AM
                               1:00AM             6:00 PM
                                                  6:00PM               Team Meeting 6                                             1I           St.
                                                                                                                                               St. George #112
     7/14/2020     Tue        1:00
                              1:00AMAM            6:00 PM
                                                  6:00PM               Team Meeting 55                                            1I           St.
                                                                                                                                               St. George #I14
                                                                                                                                                           # 114
     7/14/2020     Tue        1:00
                              1:00AMAM            6:00 PM
                                                  6:00PM               Team Meeting 4                                             1l           St.
                                                                                                                                               St. George #108
     7/14/2020     Tue        1:00
                              1:00AMAM            6:00 PM
                                                  6:00PM               Team Meeting 3                                             1l           St.
                                                                                                                                               St. George #106
                                                                                                                                                           # 106
     7/14/2020     Tue        1:00
                              1:00AMAM            6:00 PM
                                                  6:00PM               Team Meeting 2                                             1I           St.
                                                                                                                                               St George #104
                                                                                                                                                           # 104
                                                                                                                                                 Hemingway
    7/14/2020      Tue        1:00 AM
                              1:00AM              6:00 PM                Holding Room                                             1I              Boardroom
    7/14/2020      Tue        1:00 AM
                              1:00AM              6:00 PM
                                                  6:00PM                 Holding Room                                             1I         Sanchez Boardroom
                                                                                                                                                        Boardroom
                                                                                                                                               Orange Blossom
     7/14/2020     Tue       1:00 AM
                             1:00AM              10:00 PM              Team Meeting_77                                             1l              Ballroom
                                                                                                                                                   Ballroom
     7/14/2020    Tue        1:00 AM
                             1:00AM              I 1:45 PM
                                                 11:45                   Holding Room                                              1I              Emerald
                                                                                                                                                   Emerald4  4
    7/14/2020     Tue        1:00 AM
                             1:00AM              11:45
                                                 I 1:45 PM              Holding Room                                               1I              Emerald 55
    7/14/2020     Tue        1:00 AM
                             1:00AM              11:45 PM               Holding Room                                               11              Emerald 6
    7/14/2020     Tue       1:00
                            1:00AMAM            11:45
                                                 I 1:45 PM              Holding Room                                               11              Emerald 77
    7/14/2020     Tue       1:00
                            1:00AMAM            11:45 PM                Holding Room                                               11              Emerald 8
    7/14/2020     Tue       1:00
                            1:00AMAM            11:45 PM                Holding Room                                               11           Emerald Patio
    7/14/2020     Tue       1:00
                            1:00AMAM            11:45 PM                    Hold
                                                                            Hold44                                                 11                 Miami
    7/14/2020     Tue       1:00
                            1:00AMAM            11:45 PM                    Hold 5                                                 11                Sanibel
    7/14/2020     Tue       1:00
                            1:00AMAM            11:45 PM                    Hold 7                                                 11                Flagler
    7/14/2020     Tue       1:00
                            1:00AMAM            11:45 PM               Hold for growth                                             11           Exhibit Hall A A
    7/14/2020     Tue       1:00
                            1:00AMAM            11:45 PM                Holding Room                                              1I         Emerald Bay Plaza
    7/14/2020     Tue       1:00
                            1:00AMAM            11:45 PM                Holding Room                                              1I              Emerald 1I

                                           Marriott Confidential and Proprietary Information
                    Tas or
            · ·,~,e~rs     mulls    material
                               rn,s mat erial are confidential
                                                  cont,dential and proprietary to Marriott
                                                                                   M arriott International. Inc. and are not to be reproduced.
                                                                                             International, Inc.                    reproduced. disclosed.
                                                                                                                                                   disclosed .
                 . .::::Itect or used without
             .,, .,,:iu1ea             w ithout me
                                                the exoressed   permi ssion of
                                                     expressed permission      an authorized representative of Marriott.
                                                                            of an                                 M arriott. Any
                                                                                                                             Anv other
                                                                                                                                 oth er use is expressly
                                                                                                                                        use is expressly
                                                                               proh1b1ted.



      Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 11 of 14 PageID #: 274
                                                              GAY L OR D PALMS
                                                              GAYLORD    PALM S-
                                                                RES O R T A
                                                                Rf!".0117   CO N V E N TI ON CENTER
                                                                          a CONVI-NTION      C EN T E R




          Date         Day
                       Dav         Start
                                   Start             End
                                                     End                     Function
                                                                             Function                        Setup
                                                                                                             Setuo     # Pal
                                                                                                                       #Pol          Function Space
                                                                                                                                              Smice
        7/14/2020
         7/14/2020     Tue   1:00 AM
                                   AM             11:45 PM
                                                  11:45                     Breakout 5                    Conference    20             Gainesville 1I
        7/14/2020
        7/14/20 20     Tue   1:00 AM
                             1:00AM              11:45 PM                  Breakout 12                    Schoolroom    20               Tampa
                                                                                                                                          Tamoa 11
        7/14/2020
        7/14/2020      Tue   1:00 AM
                             1:00AM               11:45 PM
                                                 11:45                      Breakout 9                    Schoolroom    20               Sarasota 11
       7/14/2020       Tue   1:00 AM
                             1:00AM              11:45
                                                  11:45 PM                 Breakout 1I                      Theatre     500                 Sun B
       7/14/2020      Tue   1:00  AM
                             1:00AM              11:45 PM                  Breakout 3                       Theatre     300                 Sun
                                                                                                                                            SunDD
       7/14/2020      Tue   1:00
                            1:00AMAM             11:45 PM                  Breakout 2                       Theatre     300                 Sun
                                                                                                                                            SunCC
      7/14/2020       Tue   1:00
                            1:00AMAM            11:45
                                                 11:45 PM                  Breakout
                                                                           Breakout44                       Lounge      200                Sun 1-6
      7/14/2020       Tue   1:00 AM
                            1:00AM              11:45 PM                   Breakout 6                     Conference     20             Gainesville 2
      7/14/2020      Tue   1:00  AM
                            1:00AM              11:45
                                                 11:45 PM                 Breakout 13
                                                                                    13                    Schoolroom     20               Tampa
                                                                                                                                           Tamoa2 2
     7/14/2020       Tue   1:00 AM
                                 AM             11:45
                                                11:45 PM                  Breakout 14                     Schoolroom     20                Tampa 3
                                                                                                                                           Tamoa
     7/14/2020       Tue   1:00
                           1:00AMAM             11:45 PM                   Breakout 7                     Conference     20                Destin 1I
     7/14/2020       Tue   1:00 AM
                           1:00AM               11:45  PM
                                                11 :45PM                  Breakout 10                     Schoolroom     20               Sarasota 2
                                                                                                                                           Osceola
     7/14/2020      Tue        1:00 AM
                               1:00AM           11:45
                                                 11 :45 PM           General Session                      Schoolroom   3,500
                                                                                                                       3.500           Ballroom/Sta
                                                                                                                                       Ballroom/Stage e
     7/14/2020      Tue        1:00 AM
                               1:00AM           11:45
                                                 11 :45 PM             Breakout 11
                                                                                 11                       Schoolroom
                                                                                                          Schoolroom    20                Sarasota 3
    7/14/2020      Tue         1:00 AM
                                    AM          11:45 PM               Breakout 8                         Conference    20
                                                                                                                        20                  Destin 2
                                                                                                                                                   2
    7/14/2020      Tue        1:00 AM
                                    AM          11:45
                                                11 :45 PM                Office                             Office       1l                   Vero
   7/14/2020       Tue        1:00 AM
                                    AM          11:45
                                                11:45 PM             Speaker Room                           Lounge
                                                                                                            Loun2e      20                   Naples
                                                                                                                                             Naoles
   7/14/2020       Tue        1:00 AM
                                   AM          11:45
                                                l 1:45 PM                Hold
                                                                         Hold6 6                                          11             Tallahassee
   7/14/2020      Tue         1:00 AM
                                   AM          11:45 PM                  Hold 1l                                          1l                 Sun A
  7/14/2020       Tue        1:00 AM
                                   AM          11:45
                                               I 1:45 PM             Holding Room                                        1l               Emerald 2
  7/14/2020       Tue        1:00
                             1:00AMAM          11:45 PM              Holdin2 Room
                                                                     Holding                                             11                Emerald 3
  7/14/2020       Tue        9:00
                             9:00AMAM          11:45
                                               I 1:45 PM           Registration Break                       Roll-in
                                                                                                            RoU-in     2,000
                                                                                                                       2.000            Coquina
                                                                                                                                        Coauina Lawn
                                                                                                                                            Osceola
  7/14/2020      Tue
                 Tue       11:00
                           11:00 AM
                                 AM           12:00 PM                       Lunch                        Schoolroom   3,650
                                                                                                                       3.650           Ballroom/Stage
                                                                                                                                       Ballroom/Sta2e
                                                                     Wednesday
                                                                     Wednesdav
 7/15/2020 Wed             1:00 AM
                           1:00AM             3:00 PM
                                              3:00PM                Hold for growth
                                                                             growth                                         I1          Exhibit Hall AA
 7/15/2020 Wed             1:00 AM
                           1:00AM             5:00 PM                   Hold 7                                             11               Flagler
                                                                                                                                            Fla2ler
  7/15/2020
  7/15/2020    Wed         1:00 AM
                           1:00AM             6:00 PM
                                              6:00PM                 Holding
                                                                     Holding Room
                                                                              Room                                         11            Emerald
                                                                                                                                          Emerald 55
  7/15/2020
  7/15/2020    Wed
               Wed         1:00 AM
                           1:00AM             6:00 PM
                                              6:00PM                 Holding
                                                                     Holding Room                                          1I            Emerald 6
 7/15/2020
 7/15/2020    Wed
               Wed         1:00 AM
                           1:00AM            6:00
                                              6:00 PM
                                                   PM                Holding
                                                                     Holdine: Room
                                                                              Room                                         1I             Emerald
                                                                                                                                          Emerald 7 7
 7/15/2020
 7/15/2020    Wed
              Wed          1:00 AM
                           1:00AM            6:00
                                             6:00 PM
                                                   PM                Holding
                                                                     Holding Room
                                                                              Room                                          1I            Emerald
                                                                                                                                          Emerald 8
7/15/2020
 71 15/2020   Wed
              Wed         1:00 AM
                           1:00AM            6:00 PM
                                             6:00  PM                  Breakout 77
                                                                       Breakout                           Conference
                                                                                                          Conference      20
                                                                                                                          20               Destin 11
7/15/2020
7/ 15/2020    Wed
              Wed         1:00 AM
                          1:00AM             6:00 PM
                                             6:00PM                   Breakout
                                                                      Breakout 10
                                                                                IO                        Schoolroom
                                                                                                          Schoolroom      20
                                                                                                                          20              Sarasota
                                                                                                                                          Sarasota2 2
7/15/2020
7/15/2020     Wed
              Wed         1:00 AM
                          1:00AM             6:00 PM
                                             6:00PM                   Breakout
                                                                      Breakout 11
                                                                                11                        Schoolroom      20
                                                                                                                          20              Sarasota
                                                                                                                                          Sarasota3 3
7/15/2020
7/ 15/2020    Wed
              Wed         1:00 AM
                          1:00AM            6:00
                                             6:00 PM
                                                  PM                Holding Room                                           11             Emerald
                                                                                                                                          Emerald 3
7/15/2020
7/1 5/2020    Wed         1:00 AM
                          1:00AM            6:00  PM
                                            6 :00PM                   Breakout
                                                                      Breakout 8                          Conference      20
                                                                                                                          20               Destin 2
                                                                                                                                                  2
7/15/2020
7/1 5/2020 Wed
           Wed            1:00 AM
                          1:00AM            6:00
                                            6:00PMPM                  Breakout 99
                                                                      Breakout                            Schoolroom
                                                                                                          Schoolroom      20
                                                                                                                          20              Sarasota 11
                                                                                                                                          Sarasota
7/15/2020
7/1 5/2020 Wed            1:00 AM
                          1:00AM            6:00
                                            6:00PMPM                Speaker Room                            Lounge        20
                                                                                                                          20                Naples
7/15/2020
7/1 5/2020 Wed
           Wed            1:00 AM
                          1:00AM            6:00
                                            6:00PMPM                Holding Room
                                                                             Room                                           1I        Emerald
                                                                                                                                      Emerald Bay
                                                                                                                                               Bav Plaza
                                                                                                                                                     Plai.a

                                       Marriott Confidential and Proprietary Information
               - :<!nts of this
     -· ,, ,·,·niems            materiali are conraential
                           this materia       conhdential and proprietary
                                                              oroorieta rv to Marriott International.
                                                                                       International. Inc.
                                                                                                      Inc. and are not to be reproduced.
                                                                                                                              reoroduced. disclosed.
                                                                                                                                            disclosed.
            :.,tfibuted or
          ,w;tnbuted      or used without the expressed permission of ot an
                                                                         an authorized representative of    Marriott.
                                                                                                         of Marriot t. Any other use is expressly
                                                                                                                                        exp ressly
                                                                            nibitea.
                                                                       I , oh1b1ted.



        Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 12 of 14 PageID #: 275
                                                                                     GAYLORD   PALM S--
                                                                                     GAYL O RD PALMS
         Tot,
        N --                                                                          111!:S O II T   A   C O N VCNT100.
                                                                                                                     I O "' C C. .. TC II




     Cape
                                   I     Dll1e
                                  / 7/15/2020
                                                 /Dav/
                                     71 1512020 / Wed
                                                  Wed / 1:00
                                                            Start
                                                               AM
                                                          1:00AM
                                                                      I
                                                                         6:00
                                                                             End
                                                                          6 :00 PM
                                                                                PM
                                                                                                     Function
                                                                                                     Fanc1:lon
                                                                                                  Holdin    Room
                                                                                                  Holdin g Room
                                                                                                                                             S-D
                                                                                                                                                          ·-, \
                                                                                                                                                                    I
                                                                                                                                                                     I
                                                                                                                                                                          -•etlo• s-cc
                                                                                                                                                                                 EmeTald I
                                                                                                                                                                                                  \
                                                                                                                                                                                                   \
                                     7/1512020 I Wed
                                 I 7/15/2020
                                   7/1512020 I Wed
                                / 7/15/2020
                                   7115/2020 I Wed
                               / 7/15/2020
                                                  Wed / 1:00
                                                  Wed / 1:00
                                                         1:00AM
                                                 Wed I 1:00
                                                               AM
                                                          1:00AM
                                                               AM
                                                              AM
                                                         1:00AM
                                                                         6:00
                                                                         6:00 PM
                                                                         6:00
                                                                         6:00 PM
                                                                        6:00
                                                                                PM
                                                                                PM
                                                                         6 :00 PM
                                                                               PM
                                                                                                  Holding
                                                                                                  Holdin
                                                                                                  Holdin
                                                                                                            Room
                                                                                                  Holding Room
                                                                                                            Room
                                                                                                  Holding Room
                                                                                                  H olding• Room
                                                                                                            Room
                                                                                                                                            =M111111ii         I
                                                                                                                                                               I
                                                                                                                                                              1\
                                                                                                                                                                     I
                                                                                                                                                                      I
                                                                                                                                                                        I
                                                                                                                                                                                 EmeTald 2
                                                                                                                                                                                 Emerald 4
                                                                                                                                                                                Emerald
                                                                                                                                                                                EmeTald Patio
                                                                                                                                                                                          Patio
                                                                                                                                                                                                    \
                                                                                                                                                                                                     I
                                                                                                                                                                                                      I
Shift                         I 7/15/2020       Wed I 1:00
                                  711512020 I Wed             AM
                                                         1:00AM        111:45
                                                                         1:45 PMPM                    Hold
                                                                                                      Hold I1                                                   \       I           Sun
                                                                                                                                                                                     Sun AA            I
                                7/ 1512020 / Wed
                             / 7/15/2020        Wed / 1:00
                                                        1:00AMAM       11:45
                                                                        11:45PM PM                 Breakout
                                                                                                   Breakout 1313                            Schoolroom
                                                                                                                                            Schoolroom        20
                                                                                                                                                              20         I         Tampa
                                                                                                                                                                                   Tamoa2   2           I
                                7115/2 020 / Wed
                            / 7/15/2020         Wed / 1:00   AM
                                                        1:00AM         11:45
                                                                       11:45 PM PM                    Breakout 14
                                                                                                                14                          Schoolroom
                                                                                                                                            Schoolroom        20
                                                                                                                                                               20         I        Tampa
                                                                                                                                                                                    Tamoa 33             \
                           / 7/15/2020
                              7/1512020 / Wed  Wed / 1:00
                                                       1:00AMAM       11:45
                                                                       11 :45PMPM                     Breakout 12
                                                                                                                12                          Schoolroom
                                                                                                                                            Schoolroom         20
                                                                                                                                                                20         I        Tampa
                                                                                                                                                                                    Tampa\    1           \
r/
                          / 7/15/2020
                             7115/2020 / Wed   Wed / 1:00
                                                       1:00AMAM       11:45
                                                                      11 :45 PMPM                       Office
                                                                                                         Office                                Office
                                                                                                                                               Office              \       I           Vero
                                                                                                                                                                                       Vero                \
                            711 5 /2 020 I Wed
                         I 7/15/2020           Wed I 1:00   AM
                                                       1:00AM         11 :45 PM
                                                                      11:45    PM                       Hold
                                                                                                        Hold6 6                                                   11        I      Tallahassee
                                                                                                                                                                                   Tallahassee              \
                        1 7/15/2020
                          7/15/2020
                        I 7/15/2020
                                       I   Wed
                                           Wed
                                        Wed I
                           71 1512020 I Wed
                                                 I    1:00  AM
                                                       1:00AM         11 :45 PM
                                                                     11:45   PM             General
                                                                                             General Session
                                                                                                     Session                                Schoolroom
                                                                                                                                            Schoolroom        3,500
                                                                                                                                                              3 .500      \
                                                                                                                                                                              I
                                                                                                                                                                                      Osceola
                                                                                                                                                                                      Osceola
                                                                                                                                                                                  Ballroom/Stage
                                                                                                                                                                                  Ba\\room/Sta2e            \
                                                      1:00 AM
                                                      1:00AM         11:45
                                                                      I 1:45 PM
                                                                             PM                  Hold
                                                                                                 Hold5 5                                                             11                Sanibel
                                                                                                                                                                                       Sanibel                  \
                       I 7/15/2020      Wed I
                          71 1512020 I Wed           1:00  AM
                                                      1:00AM         11:45
                                                                     11:45 PMPM                Breakout 1I                                    Theatre
                                                                                                                                              Theatre             500
                                                                                                                                                                  500         I         Sun
                                                                                                                                                                                        SunB   B                 \
                      / 7/15/2020 / Wed
                                    Wed /            9:00
                                                     9:00AMAM        5:00
                                                                     5:00PM PM             Registration Break
                                                                                                         Break                                 Roll-in
                                                                                                                                               Roll-in         2,000
                                                                                                                                                                2 .000 I           Coquina
                                                                                                                                                                                    CoQuina LawnLawn
                                                                                                                                                                                        Osceola
                                                                                                                                                                                        Osceola
                     / 7/15/2020
                       7/1512020 / Wed
                                   Wed / 11:00
                                         I 1: 00 AM
                                                 AM                  12:00
                                                                     12:00 PM
                                                                           PM                           Lunch
                                                                                                        Lunch                                Schoolroom
                                                                                                                                             Schoolroom          3,650
                                                                                                                                                                  3 650             Ballroom/Stage
                                                                                                                                                                                    Ballroom/Sta!?.e
                     I          .L _ I                                                                Tbandav
                                                                                                      Thursday                                                                \                                  I
                    I 7/16/2020 f Thu /          1:00 AM
                                                 1:00AM          l   12:00 PM
                                                                           PM                           Office
                                                                                                        Office                                 Office
                                                                                                                                               Office     I         1l         I            Vero
                                                                                                                                                                                            Vero




                               3.
                               3.    Cancellation Policy:    should group cancel the July 10-15,
                                                   Policy: should                         10-15, 2020 conference, the calculation will
                                                                                                 2020 conference,
                                     be based upon the original contracted room           F&B minimum.
                                                                           room block and F&B  minimum.

                              4.
                              4. Additional Impossibility
                                             ImpossjbiJity Laneuaee:
                                                           Language:
                                 Should the federal agency responsible for public health,
                                                                                  health, emergency                     infectious
                                                                                          emergency preparedness and infectious
                                 disease control and prevention in the country where the hotel is   located (i.e.,
                                                                                                 is located (i.e., the Centers for
                                  Disease Control and Prevention in the U.S.
                                                                          U.S. or the Public Health Agency of Canada)     issue a travel
                                                                                                                  Canada) issue
                                 advisory, notice, or warning at any time within the 30 day period prior to the first arrival date of
                                 advisory, notice,
                                 the Event that specifically advises travelers to avoid all non-essential travel to the specific city in
                                                    located, and should Group have suspended
                                 which the Hotel is located,                            suspended all of its
                                                                                                          its business operations in
                                                                                                                                   in the
                                                                 or, if Group has no business operations in
                                city where the Hotel is located or,                                          in the city where the Hotel
                                  located, has otherwise recommended that
                               is located,                                                                 the city for any non-essential
                                                                          that its attendees not travel to the              non-essentia\
                               reason, then Group may contact the Hotel in
                               reason,                                            in order for the parties to  to engage in discussions
                                                          advisory, notice,
                               regarding the scope of the advisory, notice, or
                                                                            or warning. The parties agree to negotiate in good faith
                                                                               warning. The                                     faith
                              to resolve any concerns raised as a result of the advisory,  notice, or warning and to enter into
                                                                                 advisory, notice,                         into such
                                                                                                                                such
                              amendments of this Agreement as may be necessary to reasonably accommodate both           both parties'
                                                                                                                             parties'
                                                                                       (attrition) clauses of this Agreement
                                       (such as an adjustment to the performance (attrition)
                             interests (such                                                                       Agreement oror the
                                                                                                                                   the
                             addition of a re-book clause to the  Agreement).
                                                              the Agreement).




                                                       Marriott Confidential and Proprietary Information
                                                                                             Information
                1e contents   ot this material are confidential
                   con tenrs of                     confid ential and proprietary    M arriott International.
                                                                      oroorietarv to Marriott                        an d are not
                                                                                                                Inc. and
                                                                                               Intern ation al. Inc.           not to      re oroduced. disclos
                                                                                                                                        be reproduced.
                                                                                                                                    t o be               disclos
                   ;;;tributed
                   ;;:,tr/Outed or used  withou
                                         withoutt the expressed
                                                      expresse  d  permission of an authorized   representative
                                                                                                 representative    of
                                                                                                                   of Marriott.
                                                                                                                      M  arri ott. Any
                                                                                                                                   Any  other
                                                                                                                                         other use
                                                                                                                                               use is
                                                                                                                                                   is expressly
                                                                                                                                                      expressly
                                                                                                      1ro hm1ted.




                    Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 13 of 14 PageID #: 276
r
                                                      GAYLORD
                                                      GAYLORD PALMS -
                                                              PALMS-
                                                        RIS O RT a
                                                        RESO*T     CONVENTION
                                                                 l C              CVNTFR
                                                                     ONVE N TI ON C l! N T ER




                S. Other
                5.  Other Terms.
                            Terms. TheThe tenns
                                           terms and
                                                  and provisions        forth in
                                                      provisions set forth    in this
                                                                                 this Amendment
                                                                                      Amendment shall    modify and
                                                                                                   shall modify       supersede
                                                                                                                 and supersede
                    all inconsistent tenns
                   all               terms and provisions
                                                 provisions set
                                                              set forth         Agreement,and,
                                                                  forth in the Agreement,    and,except
                                                                                                 except as
                                                                                                         as expressly  modified
                                                                                                            expressly modified
                    and superseded by this
                   and                    this Amendment,
                                               Amendment,the terms  terms and provisions of thethe Agreement
                                                                                                    Agreement are
                                                                                                                are ratified and
                                                                                                                    ratified and
                   confirmed and
                   confirmed    and shall
                                    shall continue
                                           continue in
                                                    in full
                                                       full force
                                                             force and
                                                                    and effect.   The parties
                                                                         effect. The  parties hereto agree that the  Agreement,
                                                                                                                the Agreement,
                                  hereby,shall
                   as amended hereby,
                   as                      shall continue to   he legal,
                                                            to be          valid, binding
                                                                   legal, valid,  binding and
                                                                                           and enforceable
                                                                                               enforceable in
                                                                                                            in accordance    with
                                                                                                               accordance with
                   its tenns.
                   its terms. This
                               This Amendment
                                      Amendment may may be                simultaneously in
                                                         be executed simultaneously           one or
                                                                                           in one  or more
                                                                                                      more counterparts    and/or
                                                                                                            counterparts and/or
                   by facsimile.
                   by  facsimile_




             WITNESS WHEREOF,
        IN WITNESS        WHEREOF,the                hereto have
                                        the parties hereto                   Amendment to
                                                            have caused this Amendment    to be
                                                                                             be entered
                                                                                                entered into
                                                                                                        into as
                                                                                                             as of
                                                                                                                of the
                                                                                                                   the date
                                                                                                                       date
                      above by
        first set out above
        first                 by themselves
                                  themselves oror their duly authorized representatives.
                                                                        representatives.To
                                                                                         To signify  your approval,
                                                                                             signify your approval,please
                                                                                                                     please
                copy of
        sign aa copy  of this
                         this letter and return by April
                                                    April 3,         bchandler@gaylordhotels.com.
                                                          3,2020 to bchandler@gaylordhotels.com.

       RAMSEY SOLUTIONS
       RAMSEY SOLUTIONS                                                                   GAYLORD PALMS
                                                                                          GAYLORD       RESORT
                                                                                                  PALMS RESORT

       Name (Print):
       Name (Print):       6C ~
                          J%        i)l t'
                              1..1 l/1  E                                                 Name (Print):
                                                                                          Name                  Chandler
                                                                                                        Britney Chandler
                                                                                               (Print): Britney



      ::~, ~
       Title:

      Signature:

      Date:
      Date:                  'V/
                               /
                                   eDt4,-

                                     Zo vl)
                                 / z/z~
                                                      old           cs-c                   Title:
                                                                                           Title:

                                                                                           Signature:
                                                                                           Signature:

                                                                                           Date:
                                                                                           Date:
                                                                                                        Senior Sales
                                                                                                        Senior       Executive
                                                                                                               Sales Executive




                                                                                                               4/2/2020
                              Tl




                                    Marriott Confidential
                                    Marriott Confidential and Proprietary Information
    The contents
    The contents of
                  of this
                     this material
                          material are
                                   are confidential
                                       confidential and
                                                    and proprietary
                                                        proprietary to
                                                                    to Marriott
                                                                        Marriott International,
                                                                                 International.Inc.
                                                                                                Inc.and
                                                                                                     and are
                                                                                                         are not
                                                                                                             not to be
                                                                                                                    be reoroduced.
                                                                                                                       reproduced,disclos~
                                                                                                                                    disclose -
        distributed or
        distributed or used
                        used without
                             without the
                                      the expressed
                                          expressed permission
                                                     permission of
                                                                of an
                                                                   an authorized
                                                                       authorized reoresentative
                                                                                   representative of
                                                                                                   of Marriott.
                                                                                                      Marriott.Anv
                                                                                                                Any other
                                                                                                                    otner use
                                                                                                                          use 1s expre
                                                                                                                              is exores,
                                                                      orohitinc..
                                                                      prohib1tec.



     Case 3:20-cv-00641 Document 21-2 Filed 08/28/20 Page 14 of 14 PageID #: 277
